Order of the County Court of the County of Kings, entered May 18, 1950, denying appellant’s motion, in the nature of coram nobis, to vacate a judgment of that court convicting him of the crime of robbery, first degree, for a hearing, and for the issuance of a subpoena for the production of grand jury minutes, affirmed. No opinion. Appeal from k further order of the said court, entered May 31, 1950, denying appellant’s motion to inspect grand jury minutes and to direct the District Attorney to furnish him with a copy thereof, dismissed. The order is not appealable. (Code Grim. Pro., § 517.) Carswell, Acting P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.